March 12, 2010


Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street,  Suite 100
Dallas, TX 75202


Mr. Darren Patrick Nicholson
Sayles | Werbner P.C.
1201 Elm Street 44th Floor
Dallas, TX 75270
Honorable Carl Haralson Ginsberg
193rd District Court
George L. Allen Courts Bldgs.
600 Commerce St., 8th Floor Tower
Dallas, TX 75202-4606

RE:   Case Number:  09-0733
      Court of Appeals Number:
      Trial Court Number:  DV 99-01417-L

Style:      IN RE  COLUMBIA MEDICAL CENTER OF LAS COLINAS, INC. D/B/A LAS
      COLINAS MEDICAL CENTER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  The stay order  issued  September  11,  2009  is  lifted.
You     may     obtain     a     copy      of      the      opinion      at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Gary          |
|   |Fitzsimmons       |